DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 03/21/2021. 
Claims 1-19 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 03/21/2021 are noted. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0270751 A1 to Paradise. 


Regarding Claims 1, 10, and 19, Paradise discloses a system for online tournament streaming, the system comprising…a method for online tournament streaming, the method comprising … a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for online tournament streaming, the method comprising:
a game network server that tracks real-time gameplay data associated with a plurality of user accounts, the tracked data indicating gameplay of a plurality of game titles (fig. 2, game server 250; (¶¶ [0003]-[0004] describes playing digital tennis or Tetris, therefore a variety of game titles may be played… ¶¶ [0036] –[0037] - The game application 230i, can be any online digital game (e.g., video game)...The game server 250 provides game data necessary to operate the game; each game application 230, includes a peer-tournament module 240i. Peer-tournament module 240, integrates into game application 230, and enables players 210, to enroll and participate in an online game competition. ¶¶ [0052] - across-match analytics server 260 detects player 210, scores or other game state information as they play, not just at the end of the tournament. By using this information, eSports management system 310 can post real-time score updates to the streamer 320 and indicate whether or not the player 210, is currently on track to beat their previous score or secure a top spot in the leaderboard. ¶¶ [0041], ESports management server 310 provides an automated broadcast studio for a streamer 320 to cover (e.g., comment on) an eSports tournament in any game; ¶¶ [0043], ESports management server 310 in combination with peer-tournament module 240, automatically captures and records video replay of all players 210, who participate in a tournament. Through the eSports Management System 310, a streamer 320 hosting a tournament has access to a list of all competitors or players 210, in the event that he or she is hosting and each player's 210, associated video capture); and 
a tournament server that: 
receives a request for a tournament, wherein the request further specifies one or more parameters for one or more of the game titles (¶¶ [0026], 'The game state data can include in-game information of a match in the peer-to-peer digital gaming tournament. The game state data can relate to the particular type of game being played and can include any game-specific parameter or metric. For example, game state data can include instantaneous score, change in score over a predefined period of time, character position, character health, objectives reached/overcome, bonuses gained, extra powers or equipment gained or used, and the like), 
ranks the user accounts based on the gameplay data that meets the specified parameters for the specified game titles (¶¶ [0028], 'The comparison can be performed using a predefined comparison rule, which can be pre-defined, for example, by a user or tournament host who defines a custom comparison metric. The comparison can include computing a measure of performance of a player in the first match and a player in the second match. For example, in an implementation in which the first and second matches are played substantially concurrently, the measure of performance can include a score for a given interval of time during the middle of gameplay; ¶¶ [0048], 'Automatic analytics and features include the rank ordering of replays that causes replays and player lists to appear in the queue 510A in order of their current rank in the tournament';), 
identifies a set of the user accounts as qualified for the tournament based on the assigned ranking (¶¶ [0048], 'Automatic analytics and features include the rank ordering of replays that causes replays and player lists to appear in the queue 510A in order of their current rank in the tournament'; ¶¶ [0050], 'Automated eSports management system 310 functionality includes providing notifications when there is a change within top of leaderboard. The streamer 320 can be notified (in addition to the leaderboard changing) when there is a change in position amongst top players in a tournament'; the position on the leaderboard and any changes to the positions are the indicators), 
assigns each of the qualified user accounts to a match within a bracket of the tournament based on the ranking (¶¶ [0028], 'The comparison can be performed using a predefined comparison rule, which can be pre-defined, for example, by a user or tournament host who defines a custom comparison metric. The comparison can include computing a measure of performance of a player in the first match and a player in the second match. For example, in an implementation in which the first and second matches are played substantially concurrently, the measure of performance can include a score for a given interval of time during the middle of gameplay. The measure of performance can include identifying an event.), 
generates a stream for each match in the bracket, wherein the stream is associated with the user accounts assigned to the corresponding match (¶¶ [0043], 'ESports management server 310 in combination with peer-tournament module 240, automatically captures and records video replay of all players 210, who participate in a tournament. Through the eSports Management System 310, a streamer 320 hosting a tournament has access to a list of all competitors or players 210, in the event that he or she is hosting and each player's 210, associated video capture'; ¶¶ [0049], 'Automated eSports management system 310 functionality includes providing a list of historical game replays. This can include links to historical replays of the same game that occurred during previous tournaments...For example, the streamer 320 can show the best game ever recorded, keep a reference of themselves playing the game, or use footage with a specifically interesting or relevant play or strategy'; notifications and links to replays can be provided when an event of importance happens, where the system can determine if that event has occurred, and 
distributes the generated stream to one or more user devices over a communication network (¶¶ [0043], 'ESports management server 310 in combination with peer-tournament module 240, automatically captures and records video replay of all players 210, who participate in a tournament. Through the eSports Management System 310, a streamer 320 hosting a tournament has access to a list of all competitors or players 210, in the event that he or she is hosting and each player's 210, associated video capture'; ¶¶ [0049], 'Automated eSports management system 310 functionality includes providing a list of historical game replays. This can include links to historical replays of the same game that occurred during previous tournaments...For example, the streamer 320 can show the best game ever recorded, keep a reference of themselves playing the game, or use footage with a specifically interesting or relevant play or strategy'; notifications and links to replays can be provided when an event of importance happens, where the system can determine if that event has occurred).  

Regarding Claim 2 and similarly recited Claim 11, Paradise discloses the system of claim 1, wherein the tournament server assigns each of the qualified user accounts to a match by determining a seeding for each of the qualified user accounts (¶¶ [0010] discloses the first match and the second match can be initiated with a common random number seed to provide common starting conditions).

Regarding Claim 3, and similarly recited Claim 12, Paradise discloses the system of claim 1, wherein the tournament server further weights the specified parameters based on one or more preferences of a tournament organizer associated with the request (¶¶ [0028], 'The comparison can be performed using a predefined comparison rule, which can be pre-defined, for example, by a user or tournament host who defines a custom comparison metric. The comparison can include computing a measure of performance of a player in the first match and a player in the second match. For example, in an implementation in which the first and second matches are played substantially concurrently, the measure of performance can include a score for a given interval of time during the middle of gameplay. The measure of performance can include identifying an event. For example, an in-game achievement such as a "head shot" (seen in some first-person shooters) can be a measure of performance).  

Regarding Claim 4, and similarly recited Claim 13, Paradise discloses the system of claim 1, wherein the tournament server further tags the stream to indicate data regarding the corresponding match (¶¶ [0043], 'ESports management server 310 in combination with peer-tournament module 240, automatically captures and records video replay of all players 210, who participate in a tournament. Through the eSports Management System 310, a streamer 320 hosting a tournament has access to a list of all competitors or players 210, in the event that he or she is hosting and each player's 210, associated video capture'; ¶¶ [0049], 'Automated eSports management system 310 functionality includes providing a list of historical game replays. This can include links to historical replays of the same game that occurred during previous tournaments...For example, the streamer 320 can show the best game ever recorded, keep a reference of themselves playing the game, or use footage with a specifically interesting or relevant play or strategy'; notifications and links to replays can be provided when an event of importance happens, where the system can determine if that event has occurred).  

Regarding Claim 5, and similarly recited Claim 14, Paradise discloses the system of claim 4, wherein the stream is tagged to indicate at least one of a player, team, game title, rank designation, or type of in-game event (¶¶ [0049], 'Automated eSports management system 310 functionality includes providing a list of historical game replays. This can include links to historical replays of the same game that occurred during previous tournaments...For example, the streamer 320 can show the best game ever recorded, keep a reference of themselves playing the game, or use footage with a specifically interesting or relevant play or strategy'; notifications and links to replays can be provided when an event of importance happens, where the system can determine if that event has occurred).  

Regarding Claim 6, and similarly recited Claim 15, Paradise discloses the system of claim 1, wherein the tournament server further generates a notification that includes a link to the stream when tracked gameplay data associated with the corresponding match meets one or more stored metrics associated with a predefined designation of notability (¶¶ [0047], 'Video control panel 500 includes a list of players 520 participating in tournament matches and for which video capture is available for broadcast to a wider audience'; [0050], 'Automated eSports management system 310 functionality includes providing notifications when there is a change within top of leaderboard. The streamer 320 can be notified (in addition to the leaderboard changing) when there is a change in position amongst top players in a tournament'; where the parameters are the players at the top of the leaderboard).  

Regarding Claim 7, and similarly recited Claim 16, Paradise discloses the system of claim 6, wherein the link is associated with the predefined achievement, and wherein selection of the link initiates a jump directly to a portion of the stream associated with the predefined designation (¶¶ [0049], 'Automated eSports management system 310 functionality includes providing a list of historical game replays. This can include links to historical replays of the same game that occurred during previous tournaments. This allows the streamer 320 to bring up their favorite footage for easy reference. For example, the streamer 320 can show the best game ever recorded, keep a reference of themselves playing the game, or use footage with a specifically interesting or relevant play or strategy).  

Regarding Claim 8, and similarly recited Claim 17, Paradise discloses the system of claim 6, wherein the tournament server further sends the notification to a subscriber device based on the predefined designation of notability corresponding to one or more subjects of interest indicated in a profile associated with the subscriber device (¶¶ [0049], 'the streamer 320 can show the best game ever recorded, keep a reference of themselves playing the game, or use footage with a specifically interesting or relevant play or strategy'; [0051], 'Automated eSports management system 310 functionality can include highlighting of interesting segments. For example, the across-match analytics server 260 can detect changes in game state where change in score per unit time is abnormally high or low. This makes it easy for streamer 320 to sort to key plays where a player 210, secures victory or focus on areas where an otherwise good player struggled and may have lost the game.'; [0032],' By using the across-match comparison, the eSports Management System can identify portions of gameplay that may be interesting to a viewer. For example, at any given point during two matches, viewers may be interested in seeing the greatest "play", which may be identified as the greatest change in score'; the predefined pattern is the gameplay of interest).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2017/0270751 A1 to Paradise in view of U.S. Patent Application Publication 2007/0117635 A1 to Spanton et al. (hereinafter Spanton). 

Regarding Claim 9, and similarly recited Claim 18, Paradise discloses the system of claim 1, but fails to explicitly disclose: wherein the tournament server further: filters a plurality of streams associated with the bracket based on a selected parameter; and generates a display of the filtered streams, wherein at least one stream is associated with a visual indicator regarding a predefined designation of notability.  

In related invention, Spanton, in the field of broadcasting game session (Abstract), discloses wherein the tournament server (fig. 6 filter server 615) determines that the identified achievement meets the stream parameters filters a plurality of streams associated with the bracket based on a selected parameter and generates a display of the filtered streams, wherein at least one stream is associated with a visual indicator regarding a predefined designation of notability (¶¶ [0085], 'Broadcast service server 609 forwards all received game telemetry data to one or more filter servers 615. Each filter server analyzes the received data and processes and/or conglomerates the data into a single stream of data, referred to as a spectator feed. That is, where each participant client sends an individual stream of game telemetry data for the players of that participant client, the filter server 615 analyzes the data received from each participant client'; ¶¶ [0110], 'a filter server 615 may create a highlights reel and provide the highlights reel as a separate spectator feed which a spectator client may request and display for viewing. Additionally, filter servers may record entire game sessions for distribution as spectator feeds at a later time, such as game sessions where a player accomplished a particularly difficult achievement, performed particularly well (e.g., the championship match of an official tournament), or otherwise performed in a noteworthy fashion'; the filter server 615 filters through the streams to determine the achievement). 

Paradise generally discloses comparing game states and player performance across disparate game matches. Spanton generally discloses broadcasting game sessions to be viewable by spectators. After receiving game information from game participant clients, the title server determines whether the broadcast the game session to spectators, analyzes and repackages the received telemetry data, optionally embedding additional data, and rebroadcasts the repackaged telemetry as a spectator feed to non-participant spectator client devices for viewing by users of the spectator client devices
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paradise with the teaching of Spanton for the purpose of allowing spectator to review at a later time, thereby reliving the moment presented (Spanton, ¶¶ [0110]). 


Conclusion
Claims 1-19 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715